                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              PINE BLUFF DIVISION

ROLANDIS CHATMON,
ADC #140078                                                                    PLAINTIFF

V.                              CASE NO. 5:19-CV-365-JM-BD

DEXTER PAYNE, et al.                                                           DEFENDANTS


                                            ORDER

          The Court has received a Recommendation for dismissal filed by Magistrate

Judge Beth Deere. After careful review of those Findings and Recommendations, the timely

objections received, and a de novo review of the record, the Court concludes that the Findings

and Recommendations should be, and hereby are, approved and adopted in their entirety as this

Court's findings in all respects. The video recording of the August 22, 2019 incident shows that

Plaintiff did not comply, or state that he would comply, with the Defendants’ orders. Defendants

warned Plaintiff that failure to comply with their orders would result in deployment of a

chemical agent. The video recording shows no evidence that the Defendants acted “sadistically,”

engaged in “extreme or excessive cruelty,” or “delighted in cruelty.”

       The Defendants’ motion for summary judgment (Doc. No. 69) is GRANTED. Mr.

Chatmon’s claims are DISMISSED, with prejudice.

       IT IS SO ORDERED, this 27th day of May, 2021.


                                                     _______________________________
                                                     UNITED STATES DISTRICT JUDGE
